PER CURIAM
Defendant appeals from a judgment entered in accordance with an order granting plaintiff summary judgment in an action to collect certain debts. The document, which the trial court styled its “final judgment,” disposes of plaintiffs second, third and fourth claims for relief only. It does not dispose of plaintiffs first claim, which requests a judgment of $89,000, plus interest, “[a]gainst defendants Arnreiter-Franklin, Incorporated and Theodor P. Franklin, and each of them * * *.” Neither does it contain “an express determination that there is no just reason for delay * * *.” ORCP 67B. We dismiss the appeal for lack of an appealable judgment. ORS 19.010(2)(e). Industrial Leasing Corp. v. Van Dyke, 285 Or 375, 591 P2d 352 (1979).
Appeal dismissed.